Title: To Benjamin Franklin from James Hutton, 15 April 1779
From: Hutton, James
To: Franklin, Benjamin


My dear old Friend
April 15 1779
I took courage & went this morning to Versailles to Mr de Sartine who immediately did all I desired. I now therefore can go on my Journey with chearfulness, & thankfulness to you for your kindness to my people & to me. I am sure your giving me that Protection had the wished for Effect here. How many obligations have I & my People in America to you!
It is a hardship for my Heart that Circumstances have not allowed me to visit you. I am glad I saw you that Evening at Mr Grant’s.
I was proud of the general approbation I heard at different places given to your Paper read yesterday. You will remember Mr Spangenberg desired you should be consulted on the Aurora Borealis by Mr Crantz several years ago. I think 1769.
I hope this Paper will be printed.

I go from Paris to Lyons April 22. In order to have a good place in the Diligence, I book it to day.
I shall always remember your Civilities & kindness to Dear Sir yr much obliged & obedient
Hutton

My Comps. to your kind Landlord & his Family & yours. I go into the Country on Saturday & Sunday next to the Valley of Montmorency.

 
Addressed: To / Dr Franklin / Passy.
Notation: Hutton 15. April 79
